UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – May 9, 2017 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 00 0-14412 61-1017851 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309 202 West Main St. Frankfort, KY 2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (502) 227-1668 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a -12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre -commencement communications pursuant to Rule 14d -2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ ITEM SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Farmers Capital Bank Corporation (the “Company”) held its Annual Meeting of Shareholders on May 9, 2017 (the “Meeting”). Listed below are the voting results on proposals considered and voted upon at the Meeting, all of which were described in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 3, 2017. 1. A proposal to ratify the appointment of BKD, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017. Votes For VotesAgainst VotesAbstained 2. The election of the following nominees as directors of the Company. Nominee Votes For Votes Withheld Broker Non-votes David R. O’Bryan John C. Roach Marvin E. Strong, Jr. Judy Worth SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Farmers Capital Bank Corporation 5-10-17 /s/ Mark A. Hampton Date Mark A. Hampton Executive Vice President, Secretary, and Chief Financial Officer 2
